          Case 19-36313 Document 2734 Filed in TXSB on 07/22/20 Page 1 of 9




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS                                                ENTERED
                                       HOUSTON DIVISION                                                         07/22/2020

 _________________________________________
                                           )
 In re:                                    )                             Chapter 11
                                           )
 SOUTHERN FOODS GROUP, LLC, et al.,        )                             Case No. 19-36313 (DRJ)
                                           )
                      1
             Debtors.                      )                             Jointly Administered
                                           )
 _________________________________________ )


ORDER (A) AUTHORIZING THE SALE OF THE DEBTORS’ HAYWARD PROPERTY
 TO DPIF3 ACQUISITION CO LLC FREE AND CLEAR OF ALL CLAIMS, LIENS,
  INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING THE DEBTORS TO
 ENTER INTO AND PERFORM THEIR OBLIGATIONS UNDER THE PURCHASE
  AGREEMENT AND RELATED DOCUMENTS, AND (C) GRANTING RELATED
                                  RELIEF
                                          (Docket No. 2611)
                                  2
    Upon the motion (the “Motion”) of Southern Foods Group, LLC, Dean Foods

Company, and certain of their affiliates (collectively, the “Debtors”), for entry of an order,

pursuant to sections 363 and 105(a) of the Bankruptcy Code and Bankruptcy Rules 6004 and



          1
           The debtors and debtors in possession in these chapter 11 cases, along with the last four digits of their
respective Employer Identification Numbers, are as follows: Southern Foods Group, LLC (1364); Dean Foods
Company (9681); Alta-Dena Certified Dairy, LLC (1347); Berkeley Farms, LLC (8965); Cascade Equity Realty, LLC
(3940); Country Fresh, LLC (6303); Dairy Information Systems Holdings, LLC (9144); Dairy Information Systems,
LLC (0009); Dean Dairy Holdings, LLC (9188); Dean East II, LLC (9192); Dean East, LLC (8751); Dean Foods
North Central, LLC (7858); Dean Foods of Wisconsin, LLC (2504); Dean Holding Company (8390); Dean Intellectual
Property Services II, Inc. (3512); Dean International Holding Company (9785); Dean Management, LLC (7782); Dean
Puerto Rico Holdings, LLC (6832); Dean Services, LLC (2168); Dean Transportation, Inc. (8896); Dean West II, LLC
(9190); Dean West, LLC (8753); DFC Aviation Services, LLC (1600); DFC Energy Partners, LLC (3889); DFC
Ventures, LLC (4213); DGI Ventures, Inc. (6766); DIPS Limited Partner II (7167); Franklin Holdings, Inc. (8114);
Fresh Dairy Delivery, LLC (2314); Friendly’s Ice Cream Holdings Corp. (7609); Friendly’s Manufacturing and Retail,
LLC (9828); Garelick Farms, LLC (3221); Mayfield Dairy Farms, LLC (3008); Midwest Ice Cream Company, LLC
(0130); Model Dairy, LLC (7981); Reiter Dairy, LLC (3675); Sampson Ventures, LLC (7714); Shenandoah’s Pride,
LLC (2858); Steve’s Ice Cream, LLC (6807); Suiza Dairy Group, LLC (2039); Tuscan/Lehigh Dairies, Inc. (6774);
Uncle Matt’s Organic, Inc. (0079); and Verifine Dairy Products of Sheboygan, LLC (7200). The debtors’ mailing
address is 2711 North Haskell Avenue, Suite 3400, Dallas, TX 75204.
          2
              Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Motion.



Error! Unknown document property name.
          Case 19-36313 Document 2734 Filed in TXSB on 07/22/20 Page 2 of 9




2002(a)(2), authorizing Debtor Berkeley Farms, LLC (the “Seller”) to sell the Hayward Property

to the Buyer pursuant to the Purchase Agreement; and the Court having jurisdiction to consider

the matters raised in the Motion pursuant to 28 U.S.C. § 1334 and the Order of Reference to

Bankruptcy Judges, General Order 2012-6 (S.D. Tex. May 24, 2012) (Hinojosa, C.J.); and the

Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157; and this Court

having found that it may enter a final order consistent with Article III of the United States

Constitution; and this Court having found that venue of this proceeding and the Motion in this

District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and due, proper, and adequate notice

of the Motion under Bankruptcy Rule 6004(a) and opportunity for objection to and a hearing

on the Motion having been given to the parties listed therein, and it appearing that no other or

further notice need be provided; and the Court having reviewed and considered the Motion and

the Kimm Decl.; and the Court having the opportunity to hold a hearing on the Motion; and the

Court having determined that the legal and factual bases set forth in the Motion, the Kimm Decl.,

and at the hearing establish just cause for the relief granted herein; and the Court having found that

the relief requested in the Motion being in the best interests of the Debtors, their creditors, their

estates, and all other parties in interest; and upon all of the proceedings had before the Court; and

all objections to the Motion, if any, having been withdrawn, resolved, or overruled; and after due

deliberation and sufficient cause appearing therefor,

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:

          1.         The Motion and the relief granted therein is granted and approved as set forth

herein.

          2.         All objections, if any, to the Motion or the relief requested therein that have not

been withdrawn, waived or settled as announced to the Court at the hearing on the Motion or by


                                                    -C-2-
Error! Unknown document property name.
          Case 19-36313 Document 2734 Filed in TXSB on 07/22/20 Page 3 of 9




stipulation filed with the Court, and all reservations of rights included therein, are hereby overruled

on the merits.

          3.         Notice of the Motion and the sale hearing was fair and equitable under the

circumstances and complied in all respects with section 102(1) of the Bankruptcy Code and

Bankruptcy Rules 2002 and 6004.

          4.         Pursuant to section 363(b) of the Bankruptcy Code, the Seller and each of its

officers, employees, and agents are hereby authorized (but not directed) to perform, consummate,

and implement the Hayward Property Sale, together with all additional instruments and documents

that may be reasonably necessary or desirable to sell the Hayward Property at the Purchase Price

pursuant to the Purchase Agreement, and to take any and all further actions as may be necessary

or appropriate to the performance of its obligations as contemplated by the Purchase Agreement

and this Order, including paying any expenses or costs that are required to be paid in order to

consummate the Hayward Property Sale contemplated by this Order or to perform its obligations

under any agreement related thereto.

          5.         The Purchase Agreement for the Hayward Property Sale, and all transactions

contemplated therein, are hereby approved, and such Purchase Agreement and any related

agreements, documents, or instruments may be modified, amended, or supplemented by the parties

thereto in accordance with the terms thereof, without further order of the Court, so long as any

such modification, amendment, or supplement either (a) does not have a material adverse effect

on the Seller’s estate or (b) is agreed to by the Committee. The Debtors are authorized to take all

actions necessary to conclude the Hayward Property Sale, including, without limitation, filing of

documents with any applicable state or local governmental authorities.




                                                 -C-3-
Error! Unknown document property name.
          Case 19-36313 Document 2734 Filed in TXSB on 07/22/20 Page 4 of 9




          6.         Pursuant to section 363 of the Bankruptcy Code, the Debtors have exercised sound

business judgment in connection with the Hayward Property Sale. The Purchase Price is fair and

reasonable. None of the Debtors nor the Buyer has engaged in any conduct that would cause the

Hayward Property Sale to be avoided, or damages or costs to be imposed, under section 363(n) of

the Bankruptcy Code. The Buyer is a good faith purchaser as provided in section 363(m) of the

Bankruptcy Code.

          7.         Pursuant to sections 363(f) and 105(a) of the Bankruptcy Code, upon the closing of

the Hayward Property Sale, the Hayward Property shall be transferred, sold, and delivered to the

Buyer free and clear of all liens, claims (including those that constitute a “claim” as defined in

section 101(5) of the Bankruptcy Code), rights, liabilities, encumbrances, and other interests of any

kind or nature (regardless of whether such liens, claims, rights, liabilities, encumbrances, or other

interests have been asserted, filed, or otherwise exist by virtue of any applicable laws), including,

without limitation, any debts arising under or out of, in connection with, or in any way relating to,

any acts or omissions, obligations, demands, guaranties, rights, contractual commitments,

restrictions, product liability claims, environmental liabilities, employee pension or benefit plan

claims, multiemployer benefit plan claims, retiree healthcare or life insurance claims or claims for

taxes of or against the Debtors, and any derivative, vicarious, transferee or successor liability

claims, rights or causes of action (whether in law or in equity, under any law, statute, rule or

regulation of the United States, any state, territory, or possession thereof or the District of

Columbia), whether arising prior to or subsequent to the commencement of these chapter 11 cases,

whether known or unknown, and whether imposed by agreement, understanding, law, equity or

otherwise arising under or out of, in connection with, or in any way related to the Debtors, the

Debtors’ interests in the Hayward Property, the operation of the Hayward Property before the


                                                   -C-4-
Error! Unknown document property name.
          Case 19-36313 Document 2734 Filed in TXSB on 07/22/20 Page 5 of 9




Closing, or the transfer of the Debtors’ interests in the Hayward Property to the Buyer. All valid,

perfected, and enforceable liens, claims, rights, liabilities, and encumbrances against, and other

interests in, the Hayward Property that existed immediately prior to the closing of the Hayward

Property Sale, including, without limitation, the DIP Liens, the Permitted Liens, Prepetition Liens,

and the Adequate Protection Liens (each as defined in the DIP Order 3), shall attach to the sale

proceeds that the Seller receives under the Hayward Property Sale (subject to the terms and

conditions set forth in the DIP Order, this Order, or other applicable order of the Court, including,

without limitation, the Carve-Out (as defined in the DIP Order)). Those liens, claims, rights,

liabilities, encumbrances, and other interests will attach to the proceeds of the Hayward Property

Sale in the same order of relative priority and with the same validity, force, and effect that the

holder of such liens, claims, rights, liabilities, encumbrances, and other interests had against the

Hayward Property prior to the closing of the Hayward Property Sale (including, for the avoidance

of doubt, as set forth in the DIP Order), and will be subject to any claims and defenses the Seller

may possess with respect thereto. The interests of the holders of such liens, claims, rights,

liabilities, encumbrances, and other interests are being adequately protected pursuant to the

provisions of this Order by having their liens, claims, rights, liabilities, encumbrances, and other

interests, if any, in each instance against the Seller, its estate, or the Hayward Property, attach to

the proceeds of the Hayward Property Sale in the same order of priority and with the same validity,

force, and effect that such creditor or interest holder had prior to the Hayward Property Sale,



          3
          “DIP Order” means the Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503, 506, 507, and
552 and Rules 2002, 4001, 6003, 6004, and 9014 of the Federal Rules of Bankruptcy Procedure (I) Authorizing the
Debtors to (A) Obtain Senior Secured Superpriority Post-Petition Financing, and (B) Use Cash Collateral, (II)
Granting Liens and Superpriority Administrative Expense Claims, (III) Providing Adequate Protection to Prepetition
Secured Parties, and (IV) Granting Related Relief [D.I. 608], as amended pursuant to the Order (I) Authorizing the
Debtors to Amend the Post-Petition Financing Credit Agreement, (II) Amending the Final DIP Order, and (III)
Granting Related Relief [D.I. 1897].

                                                     -C-5-
Error! Unknown document property name.
          Case 19-36313 Document 2734 Filed in TXSB on 07/22/20 Page 6 of 9




subject to any claims and defenses the Seller and its estate may possess with respect thereto. All

Persons having liens, claims, rights, liabilities, encumbrances, and other interests of any kind or

nature whatsoever against the Debtors or the Hayward Property shall be forever barred, estopped,

and permanently enjoined from pursuing or asserting such liens, claims, rights, liabilities,

encumbrances, and other interests against the Buyer or any of its assets, property, affiliates,

successors, assigns, or the Hayward Property.

          8.         The Debtors are hereby authorized (but not directed) to sell the Hayward Property

to the Buyer at the Purchase Price pursuant to the Purchase Agreement. The Debtors, as well as

their officers, employees, and agents, are authorized (but not directed) to execute, deliver and

perform their obligations under and comply with the terms of the Purchase Agreement and to

consummate the transactions therein, pursuant to and in accordance with the terms and conditions

of the Purchase Agreement and this Order. The Debtors and their respective officers, employees

and agents, are authorized (but not directed) to execute and deliver, and authorized (but not

directed) to perform under, consummate, and implement all additional instruments and documents

that may be reasonably necessary or desirable to implement the Purchase Agreement and to take

all further actions as may be (a) reasonably requested by the Buyer for the purpose of assigning,

transferring, granting, conveying, and conferring to the Buyer, or reducing to possession, the

Hayward Property or (b) necessary or appropriate to the performance of the obligations

contemplated by the Purchase Agreement, all without further order of the Court.

          9.         As of the Closing, the transfer of the Hayward Property to the Buyer will be a legal,

valid, and effective transfer of the Hayward Property, and will vest the Buyer with all right, title,

and interest of the Debtors in and to the Hayward Property, free and clear of all liens, claims,

rights, liabilities, encumbrances, and other interests.


                                                    -C-6-
Error! Unknown document property name.
          Case 19-36313 Document 2734 Filed in TXSB on 07/22/20 Page 7 of 9




          10.        The Debtors (a) have full corporate or limited liability company (as applicable)

power and authority to execute the Purchase Agreement and all other documents contemplated

thereby, and the sale has been duly and validly authorized by all necessary corporate action of the

Debtors, (b) have all of the corporate or limited liability company (as applicable) power and

authority necessary to consummate the transactions contemplated by the Purchase Agreement, and

(c) upon entry of this Order, need no consent or approval from any other person to consummate

the sale transaction.

          11.        The Hayward Property constitutes property of Seller’s estate and good title is vested

in Seller’s estate within the meaning of section 541(a) of the Bankruptcy Code. Seller is the sole

and rightful owner of the Hayward Property, and no other Person has any ownership right, title, or

interests therein.

          12.        The Hayward Property Sale at the Purchase Price and pursuant to the Purchase

Agreement shall be deemed approved in all respects as set forth in this Order.

          13.        If there is any direct conflict between the Purchase Agreement or any other related

agreement, document, or instrument and this Order, the terms of this Order shall control.

          14.        The terms and provisions of the Purchase Agreement with respect to the Hayward

Property Sale and all related documents necessary to consummate the Hayward Property Sale,

together with the terms and provisions of this Order, shall be binding in all respects upon the

Debtors, their estates, their creditors, and all parties in interest, including any and all successors

and assigns (including, without limitation, any trustee or chapter 11 plan administrator appointed

under the Bankruptcy Code).Nothing contained in any chapter 11 plan confirmed in the Chapter

11 Cases, any order confirming any chapter 11 plan, or any other order of any type or kind entered




                                                    -C-7-
Error! Unknown document property name.
          Case 19-36313 Document 2734 Filed in TXSB on 07/22/20 Page 8 of 9




in the Chapter 11 Cases or any related proceeding, including any subsequent chapter 7 case, shall

conflict with or derogate from the terms of this Order.

          15.        No bulk sales law or any similar law of any state or other jurisdiction shall apply in

any way to the Hayward Property Sale.

          16.        Notwithstanding anything to the contrary contained herein, any proceeds obtained

by the Seller pursuant to the Hayward Property Sale or any authorization contained hereunder shall

be subject to any applicable requirements imposed on the Debtors under the DIP Order and the

other DIP Loan Documents (as defined in the DIP Order), including, for the avoidance of doubt,

with respect to the application of such proceeds in accordance with the DIP Amendment (as

defined in the Amended DIP Order).

          17.        Nothing in this Order or the Purchase Agreement releases, nullifies, precludes, or

enjoins the enforcement of any police or regulatory liability to a governmental unit that any entity

would be subject to as the post-sale owner or operator of property after the date of entry of this

Order. Nothing in this Order or the Purchase Agreement authorizes the transfer or assignment of

any governmental (a) license, (b) permit, (c) registration, (d) authorization, or (e) approval, or the

discontinuation of any obligation thereunder, without compliance with all applicable legal

requirements and approvals under police or regulatory law. Nothing in this Order divests any

tribunal of any jurisdiction it may have under police or regulatory law to interpret this Order or to

adjudicate any defense asserted under this Order.

          18.        The automatic stay is hereby terminated as to the Buyer to allow the Buyer to

exercise its rights and remedies under the Purchase Agreement (to the extent applicable).

          19.        The Debtors are hereby authorized to take such actions as are necessary or

appropriate to implement the terms of this Order.


                                                     -C-8-
Error! Unknown document property name.
          Case 19-36313 Document 2734 Filed in TXSB on 07/22/20 Page 9 of 9




          20.        Notwithstanding Bankruptcy Rules 6004 and 7062 and any other applicable

Bankruptcy Rules or applicable Local Rules to the contrary, this Order shall be effective

immediately upon entry and shall not be subject to any stay in the implementation, enforcement,

or realization of the relief granted herein. Any stay of this Order is expressly waived.

          21.        The Court shall retain exclusive jurisdiction to hear and determine all matters

arising from or related to the implementation, interpretation, and enforcement of this Order, the

Hayward Property Sale, and the Purchase Agreement.


    Signed: July 22, 2020.
 Dated: Houston, Texas
                                                     ____________________________________
           _____________, 2020                       DAVID R. JONES
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                  -C-9-
Error! Unknown document property name.
